       Case 2:10-cr-00442-HB Document 38 Filed 09/17/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :             CRIMINAL ACTION
                                     :
          v.                         :
                                     :
NYFESSE SAUNDERS                     :             NO. 10-442


                                  ORDER

           AND NOW, this 17th day of September 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

          (1)    the pro se motion of defendant Nyfesse Saunders

to vacate his sentence under 28 U.S.C. § 2255 (Doc. # 32) is

DENIED; and

          (2)    there is no probable cause to issue a certificate

of appealability.


                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                         ______________________________
                                                                     J.
